Citation Nr: 1330613	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to June 1981, from May 1987 to September 1987, from July 1989 to September 1993, from April 1998 to September 1998, and from October 1998 to June 2001.  She also had periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2011 when it was remanded for additional development.  

In June 2012 correspondence, the Veteran appears to raise the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the prior February 2011 Board remand, the appellant relates her current disorders of the shoulders to a motor vehicle accident on May 22, 1996, during active duty for training.  

In June 2012 correspondence, the Veteran submitted private treatment records from Dr. S.A. Seeker and indicated that records from Dr. S.A. Seeker and Dr. Theiss were incomplete.  Furthermore, she related that her VA treatment records were incomplete as they do not include records from the Loma Linda VA Medical Center (VAMC).  While the Board regrets additional delay in the adjudication of the Veteran's claim, the Board has a duty to obtain records in VA's possession, and to assist the Veteran in securing relevant treatment records she identifies.   

Also, the record reflects that the Veteran began complaining of shoulder pain, stiffness, and soreness as early as August 1996 (i.e., within three months of the motor vehicle accident).  In February 2011, the Board remanded the matter for a follow-up opinion to a June 2006 examination regarding whether it was at least as likely as not any current left and right shoulder disorder was related to any injury sustained in the May 1996 motor vehicle accident.  Such opinion was provided in March 2011.  The examiner indicated that the Veteran's claims file was reviewed, and referenced multiple reports of record.  The impression was status post left shoulder arthroscopic subacromial decompression and arthroscopic distal clavicle resection; left shoulder impingement/acromioclavicular joint arthritis; status post right shoulder manipulation arthroscopy with arthroscopic subacromial decompression, arthroscopy of the distal clavicle resection; right shoulder adhesive capsulitis/glenohumeral joint arthritis.  The examiner opined the arthritis changes were at least as likely as not consistent with the process of natural aging, less likely as not post-traumatic.  The examiner also opined the capsulitis was most often idiopathic in nature, not associated with injury or discernible cause, and the right and left shoulder disorders were less likely as not related to the injury sustained in the 1996 motor vehicle accident.  

Based on a review of the record, it is unclear whether the March 2011 examiner reviewed the entire claims file, particularly in light of the above-noted shoulder complaints by the Veteran within three months of the May 1996 motor vehicle accident.  Further, while it may be clear to a medical professional based on the evidence of record why the Veteran's shoulder arthritis is most consistent with the process of natural aging, it is not clear based on the reasoning provided, why the examiner reached that conclusion.  Thus, additional opinion will be sought.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment from Dr. S.A. Seeker and Dr. Theiss, who have treated her for her bilateral shoulder disorders that she indicates have not already been provided.  After securing any necessary releases, the RO/AMC should request the relevant records from Dr. S.A. Seeker and Dr. Theiss that she identifies.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2. Ask the Veteran to specify the dates of VA treatment at the Loma Linda VAMC for her bilateral shoulder disorders, the records of which should be sought.    

3. After completion of the foregoing, send the claims file to an appropriate physician to obtain an opinion regarding the possible relationship between the Veteran's current bilateral shoulder disorders and the May 1996 motor vehicle accident.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  

Following review of the claims file, and noting the shoulder complaints recorded within 3 months of the May 1996 accident, the examiner should provide an opinion as to whether any current right and left shoulder disorder is at least as likely as not (a 50 percent probability or better) related to any injury sustained in the May 1996 motor vehicle accident.  A rationale for all opinions reached should be provided.  

4. The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



